
	
		I
		112th CONGRESS
		2d Session
		H. R. 4396
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2012
			Mr. Luján (for
			 himself and Mr. Gosar) introduced the
			 following bill; which was referred to the Committee on Natural Resources, and in
			 addition to the Committee on Agriculture, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To extend Forest Service and the Bureau of Land
		  Management stewardship end result contracting authority, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Forest Stewardship and Fire Fuels
			 Reductions Act of 2012.
		2.Stewardship end
			 result contracting authority
			(a)Extension of
			 authoritySubsection (a) of
			 section 347 of the Department of the Interior and Related Agencies
			 Appropriations Act, 1999 (as contained in section 101(e) of division A of
			 Public Law 105–277; 16 U.S.C. 2104 note), as most recently amended by section
			 323 of Public Law 108–7 (117 Stat. 275), is amended by striking Until
			 September 30, 2013 and inserting Until September 30,
			 2023.
			(b)Specified land
			 management goal of projectsSubsection (b) of such section is
			 amended—
				(1)by redesignating
			 paragraphs (6) and (7) as paragraphs (7) and (8), respectively; and
				(2)by inserting after
			 paragraph (5) the following new paragraph:
					
						(6)restoration work, fire fuels reduction, and
				clearing overgrowth on snowpack
				watersheds;
						.
				
